Citation Nr: 0609133	
Decision Date: 03/29/06    Archive Date: 04/07/06

DOCKET NO.  00-02 168A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant

ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The veteran had recognized guerrilla service from November 
1944 to November 1945, and regular service in the Philippine 
Army from November 1945 to May 1946.  He was awarded the 
Purple Heart in July 1945.  The veteran died in April 1986.  
The appellant is claiming benefits as his widow.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 1999 rating determination of the above 
Department of Veterans Affairs (VA) Regional Office (RO), 
which, in pertinent part, determined that new and material 
evidence had been received, reopened the claim, and then 
denied entitlement to service connection for the cause of the 
veteran's death.

The appellant presented testimony at a personal hearing in 
March 2000 before a Hearing Officer at the RO.  A copy of the 
hearing transcript is of record in the claims file.  This 
case was previously before the Board in July 2004, and was 
remanded for additional development and adjudication.  


FINDINGS OF FACT

1.  At the time of the veteran's death, he was service-
connected for residuals of a shell fragment wound to the left 
thigh, Muscle Groups XIII and XIV, with compound, comminuted 
fracture of the left femur, rated as 40 percent disabling; 
complete paralysis of the sciatic nerve, left, with ankylosis 
of the left ankle following arthrodesis, with neuritis, rated 
80 percent disabling; and a scar of the left leg, rated 0 
percent disabling.  The combined disability rating was 80 
percent from February 1952, with the amputation rule applied 
to the left lower extremity.  The veteran was also awarded 
special monthly compensation on account of loss of use of one 
foot, from February 1952.  He was not a prisoner of war.

2.  According to the death certificate, the veteran died in 
April 1986, at the age of 66.  The immediate cause of death 
was a cerebrovascular accident, with an antecedent cause of 
diabetes mellitus, and an underlying cause of septicemia.  A 
shrapnel wound was listed as another significant condition 
contributing to death.  

3.  The veteran's cardiovascular disease and cerebrovascular 
accident did not initially manifest until well after his 
service in the military had ended, and are unrelated to his 
military service or his service-connected disabilities, and 
he did not have any disability of service origin that 
contributed substantially and materially to his death, or 
hastened it, or otherwise aided or lent assistance to it.


CONCLUSION OF LAW

The veteran's death was not proximately due to or the result 
of a disease or disability incurred or aggravated during 
service, or presumptively service connected.  38 U.S.C.A. 
§§ 1101, 1112, 1113 1310, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In the Mayfield case, the U.S. Court of Appeals for Veterans 
Claims addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty to notify (38 U.S.C.A. 
§ 5103(a)).  Considering the decisions of the Court in 
Pelegrini and Mayfield, the Board finds that the requirements 
of the VCAA have been satisfied in this matter, as discussed 
below.

In Pelegrini, the Court held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
the present case, this was not done.  

The record reflects that the appellant and her representative 
were provided with a copies of the June 1999 rating decision, 
the January 2000 statement of the case, and the supplemental 
statements of the case issued in June 2000, July 2002, March 
2004 and December 2005.  By way of those documents, the 
appellant was informed of the requirements for establishing 
her claim.  They provided notice of the laws and regulations, 
the cumulative evidence already of record, and the reasons 
and bases for the determination made regarding the claim, 
which the Board construes as reasonably informing her of the 
information and evidence not already of record that was 
necessary to substantiate her claim.

By letters dated in December 2002, July 2003, and August 
2004, the RO advised the appellant of the criteria for 
establishing her claim, the types of evidence necessary to 
prove the claim, the information necessary for VA to assist 
her in developing her claim, and the evidence that the RO had 
received.  The appellant was notified of which portion of 
that evidence she was responsible for sending to VA and which 
portion of that evidence VA would attempt to obtain on her 
behalf.  The letters suggested that she submit any evidence 
in her possession.  The letters also informed the appellant 
that, at her option, the RO would obtain any non-Federal 
private treatment records she identified as related to her 
claims, provided she completed, signed, and returned the 
enclosed VA Forms 21-4142 to authorize VA to obtain them on 
her behalf.  Clearly, from submissions by and on behalf of 
the appellant, she and her representative were made fully 
conversant with the legal requirements in this case.  Thus, 
the contents of those letters complied with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).

As concerns the duty to assist, the RO obtained the treatment 
records identified by the appellant as relevant to her claim.  
The Board finds that all necessary development has been 
accomplished.  In this context, the veteran's service medical 
records and post-service treatment records have been obtained 
and associated with the claims file.  The appellant was 
provided an opportunity to present testimony at a hearing in 
this case, in March 2000.  Neither the appellant nor her 
representative asserts that there is additional evidence to 
be obtained or that there is a request for assistance that 
has not been acted upon.  All records obtained or generated 
have been associated with the claim file.  The Board finds 
that the RO has complied with the duty to assist the 
appellant with the development of her claims.  38 U.S.C.A. 
§ 5103A and 38 C.F.R. § 3.159(c).

In addition, to whatever extent the recent decision of the 
Court in Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-
1506 (March 3, 2006), requires more extensive notice in 
claims for benefits, i.e., as to potential downstream issues 
such as the effective date, the Board finds no prejudice to 
the appellant in proceeding with the present decision, since 
the decision herein denies the benefits sought.  Any 
questions as to an effective date to be assigned are 
therefore rendered moot.

II.  Factual Background and Analysis

At the time of death, service connection had been established 
for residuals of injury to the left thigh, Muscle Groups XIII 
and XIV, with a compound, comminuted fracture of the femur, 
rated 40 percent disabling; complete paralysis of the sciatic 
nerve, left, with ankylosis of the left ankle following 
arthrodesis, with neuritis, rated 80 percent disabling; and a 
scar of the left leg, rated noncompensably disabling.  The 
combined disability rating was 80 percent, with the 
amputation rule applied.  The veteran was also entitled to 
special monthly compensation on account of loss of use of one 
foot.

A review of the service medical records fails to reveal 
complaints, findings, or diagnoses of cardiovascular disease, 
to include essential hypertension, or diabetes mellitus.  
These records do show that the veteran was wounded in action 
in March 1945 and sustained multiple penetrating shell 
fragment wounds of the lower third of the left leg and the 
upper left thigh.  He also sustained a compound comminuted 
fracture of the femur, left upper third, secondary to the 
shell fragment wound.

Post-service treatment records, dated from immediately 
following service up to 1986, show the veteran continued 
fairly regular treatment for his left lower extremity trauma 
residuals, as well as for cardiovascular disease and various 
other medical problems.  Specifically, a February 1979 VA 
hospital summary shows the veteran's medical history was 
significant for hypertension for a period of three years.  
The discharge diagnoses were, in pertinent part, cerebral 
vascular accident, old, probably thrombosis, with left 
hemiparesis and hypertensive vascular disease.  The veteran 
was hospitalized again in February 1981 for the treatment of 
arteriosclerotic heart disease with subendocardial ischemia.  

According to a November 1982 certificate from a private 
physician, the veteran's diagnoses included, in pertinent 
part, ischemic heart disease and post-myocardial infarction.  
Clinical records from the Eastern Pangasinan General Hospital 
show the veteran was hospitalized in April 1983 for angina 
pectoris, in June 1983 for hypertension, and in February 1984 
for angina pectoris.  

In August 1984, the veteran was referred for treatment of 
swelling, tenderness, and infection of the left lower 
extremity.  Physical examination findings included pain, 
swelling, and induration of the left thigh.  There was marked 
numbness and tingling around the left hip joint and visible 
atrophy of the thigh muscles, with shortening of the left 
lower extremity and limitation of motion.  The impressions 
included abscess, thigh, middle aspect, left, secondary to 
metallic fragments; osteoarthritis involving the left hip 
joint, knee, and ankle joints; and traumatic neuritis, left 
lower extremity.  He was hospitalized for one day for removal 
of a foreign body from his left thigh and left leg, 
accomplished under local anesthesia.  His condition on 
discharge was noted as improved.  

Private clinical records show that in January 1986, the 
veteran complained of pain at the site of the shrapnel wound 
of the left leg and other medical disorders.  He was seen 
again in January and had two visits in February for his leg 
and other disorders.  At a March 1986 visit, there were no 
complaints noted regarding his left leg.  An ECG test and a 
chest X-ray were requested, and he was referred to an 
orthopedic specialist.  When he was seen approximately two 
weeks later in March 1986, his condition, not specified, had 
become worse, and he was advised to be hospitalized for 
further evaluation and management.

The veteran died in April 1986, at the age of 66.  According 
to the death certificate, he died at his usual residence.  
The immediate cause of death was reported as a 
cerebrovascular accident, with an antecedent cause of 
diabetes mellitus, and an underlying cause of septicemia.  A 
shrapnel wound was listed as another significant condition 
contributing to death.  There was no medical attendance at 
the time of death.  An autopsy was not performed.

A field examination was undertaken in August 1986 to gather 
evidence as to the circumstances surrounding the death of the 
veteran.  A copy of the widow's deposition shows that she 
testified that the veteran died on his way to a hospital.  
She said that, several months prior to his death, he had 
complained about pain in his left leg.  He was mostly lying 
down, and had intermittent fever.  About a week before he 
died he went to a private physician of the Rural Health 
Office and received some medicine.  She showed the field 
examiner packets of medicine that the veteran was taking 
before he died.  The widow further testified that the veteran 
had high blood pressure, diabetes, and coronary 
insufficiency.  

The widow further testified that, at the time of the 
veteran's death, there was no medical attendance.  A private 
physician placed the cause of the veteran's death on the 
death certificate based on her description of the veteran's 
condition before he died.  She understood that the veteran 
died as a result of his heart condition, high blood pressure, 
diabetes, and his left leg disability.  She denied that there 
was any open wound on the veteran's left leg at the time of 
his death.  She did not notice whether the leg was swollen, 
but he was complaining about left leg pain.  He also 
complained of heart pains.  The veteran had been treated at 
the Pangasinan Eastern General Hospital.

In a September 1986 field examination report, a private 
physician from the Rural Health Unit indicated that he had 
recorded the veteran's cause of death on the death 
certificate and that the basis of the cause of death came 
from the widow, who described the veteran's sickness.  In the 
same report, a second private physician indicated that he 
provided a medical statement to the veteran prior to his 1984 
surgery based on the veteran's left leg complaints at that 
time.  

In June 1998, the appellant submitted a statement from the 
veteran's private treating physician stating that the veteran 
had been under his care while he was alive and then died in 
1986 from cerebrovascular accident, with an underlying cause 
of septicemia secondary to residuals of shrapnel wound 
incurred in World War II.  

The appellant presented testimony at a personal hearing 
before a Hearing Officer at the RO in March 2000.  The 
appellant testified that she believed the veteran's service-
connected disabilities caused his death and that this fact 
was shown on the death certificate.  She believed that his 
wounds caused his hypertension which eventually led to his 
death.

The appellant submitted an April 2002 medical certificate 
from a private physician to the effect that the veteran had 
sought consultation a month before his death at Barangay 
Health Station due to an infected shrapnel wound at his left 
leg, body weakness, and loss of appetite.  An accompanying 
clinical record shows the veteran sought treatment in 
September 1984 for an unhealed wound due to "sharp nail" 
(sic, probably meant "shrapnel") extraction on his left leg 
for one month.  Two days later he returned for change of 
dressing for the wound.  In March 1986, he complained of body 
weakness, loss of appetite, and an infected wound on the left 
leg.  The wound was dressed and vitamins were prescribed.

In February 2005 a VA physician reviewed the veteran's claims 
file and concluded that it is unlikely that the veteran had 
septicemia due to his service-connected shrapnel wound 
injuries at the time of his death.  There was no material 
evidence to support the fact that the veteran had signs of 
acute or chronic infection of inflammation on the left leg 
sufficient enough to cause septicemia.  The reviewing doctor 
further opined that the medicines noted to be taken by the 
veteran proximate to the date of his demise are not 
indicative of treatment for that type of condition.  In 
addition, it was observed that all VA examinations included 
in the veteran's medical records describe the wounds on his 
left leg as well healed, and none contains any mention of any 
signs of recurrent/chronic or acute inflammation or 
infection.  Finally, the physician concluded that there was 
no likely relationship between the veteran's post-service 
cardiovascular disease and his service-connected left leg 
residuals from his old shrapnel wound injury.  The reviewer 
opined that njuries of such nature do not cause ischemic 
heart disease, or any cardiovascular disease for that matter.  

The law provides that service connection may be granted for 
disability resulting from personal injury suffered or disease 
contracted in the line of duty or for aggravation of a pre-
existing injury or disease in the line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. §§ 3.303, 3.304, 3.306.  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

In addition, service connection may be granted for certain 
chronic diseases, including diabetes mellitus and 
cardiovascular-renal disease, including hypertension, if 
manifested to a compensable degree within one year following 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.  For a veteran who was held in captivity as a 
prisoner of war (POW); heart disease, heart attack, and 
stroke shall be found service-connected if manifest to a 
degree of 10 percent or more at any time after discharge or 
release from active military service.  38 C.F.R. §§ 
3.307(a)(5), 3.309(c)(1) (2005); see 69 Fed.Reg. 194 (Oct. 7, 
2004) (Final interim rule that added heart disease and stroke 
to the list of diseases presumed to be related to POW 
captivity.) 

To establish service connection for the cause of a veteran's 
death, the evidence must show that a disability due to 
disease or injury incurred in or aggravated by active 
service, or which was proximately due to or the result of a 
service-connected condition, was either a principal or 
contributory cause of death.  38 U.S.C.A. § 1310; 38 C.F.R. § 
3.312(a).  For a service-connected disability to be the 
principal cause of death, it must singularly or jointly with 
some other condition be the immediate or underlying cause of 
death, or be etiologically related thereto.  38 C.F.R. § 
3.312(b).  For a service-connected disability to be a 
contributory cause of death, it must be shown that it 
contributed substantially or materially, that it combined to 
cause death, or aided or lent assistance to the production of 
death.  38 C.F.R. § 3.312(c).

Moreover, 38 C.F.R. § 3.312(c)(2) provides in general that 
minor service-connected disabilities, particularly those of a 
static nature or not materially affecting a vital organ, 
would not be held to have contributed to death primarily due 
to unrelated disability.  In the same category there would be 
included service-connected disease or injuries of any 
evaluation (even though evaluated as 100 percent disabling) 
but of a quiescent or static nature involving muscular or 
skeletal functions and not materially affecting other vital 
body functions.  

After a review of all the evidence of record, the Board finds 
that the veteran's service-connected left lower extremity 
shrapnel wound residuals primarily affected his 
musculoskeletal system, and neither the death certificate nor 
any other medical evidence of record identifies them as the 
principal cause of death.  Thus, the question arises as to 
whether the veteran's service-connected disabilities were 
either debilitating enough in nature, or otherwise of such a 
complicating nature, that they hastened the veteran's death.  

The clinical record is clear in reflecting that the veteran 
had long been experiencing a variety of systemic problems 
including cardiovascular disease and diabetes mellitus.  
While it is true he had significant medical disabilities as a 
result of his service-incurred wounds, a medical nexus has 
not been demonstrated between any service-connected 
disability and his ultimate cause of death.  The veteran's 
military service ended in 1946, and the first indication of 
cardiovascular disease in the file is in the 1970s.  He was 
treated for that disorder until his death in 1986, and none 
of the records suggests a linkage to service.  In fact, a VA 
physician in February 2005 specifically opined that there was 
no causal connection between the cerebrovascular disease 
noted at death and any left leg injury residuals that existed 
prior to it.  Thus, there is no basis to conclude that the 
veteran's service-connected left leg shrapnel wound residuals 
were etiologically related to the disease process that caused 
his death, or that they resulted in debilitation so as to 
hasten his demise.  Therefore, the Board finds that the 
veteran's service-connected disabilities were not a 
contributory cause of his death.

The Board notes that a private treating physician provided a 
statement in June 1998, in which he opined that the veteran 
developed septicemia as a result of his service-connected 
shrapnel residuals.  However, that statement was made many 
years after the veteran's death, based upon recollection, and 
apparently not based upon review of the vetaran's claims 
file.  Thus, to the extent that the statement may have been 
made on the basis of a history given by the appellant, the 
Board notes that a mere recitation of the appellant's 
reported lay history does not constitute competent medical 
evidence of diagnosis or causality.  LeShore v. Brown, 8 Vet. 
App. 406 (1996).

The question now is whether service connection is warranted 
for the conditions ultimately identified as having caused the 
veteran's death.  There is no competent evidence that 
cardiovascular disease or diabetes mellitus was manifested in 
service, so as to establish service connection based on onset 
or aggravation in service.  Service medical records show no 
findings suggestive of any cardiovascular disorder or 
diabetes.  Moreover, there are no contemporaneously recorded 
post-service medical records that indicate that such a 
condition was manifested to a compensable degree within one 
year following the veteran's discharge from service.  Rather, 
clinical records reveal that he was treated for 
cardiovascular disease beginning in the 1970s, many years 
after service discharge.  There is no evidence that the 
veteran was a POW, so the presumption law for former POWs is 
inapplicable here.  No doctor has opined that the veteran's 
death as a result of cerebrovascular accident was related to 
service.  Post-service medical records provide no basis for 
establishing a causal link between the conditions causing his 
death and service.  

The Board sympathizes with the appellant in the loss of her 
husband, the veteran.  However, the preponderance of the 
evidence is against the claim, inasmuch as the competent 
evidence of record indicates that the veteran's death was the 
result of non-service-connected cerebrovascular accident, 
with an underlying factor being dabetes, but not his service-
connected left lower extremity shrapnel wound residuals.  
Therefore, the appellant is not entitled to service 
connection for the cause of the veteran's death. 


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.



_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


